179 F.2d 243
Jim WHITE, Appellant,v.UNITED STATES of America, Appellee.
No. 6022.
United States Court of Appeals Fourth Circuit.
Argued Jan 4, 1950.Decided Jan. 9, 1950.

Appeal from the United States District Court for the Eastern District of South Carolina, at Charleston; J. Waties Waring, Judge.
Jim White, pro se.
Ben Scott Whaley, United States Attorney, Charleston, S.C.  (Louis M. Shimel, Assistant United States Attorney, Charleston, S.C., on brief), for appellee.
Before PARKER and DOBIE, Circuit Judges, and WARLICK, District Judge.
PER CURIAM.


1
This is an appeal from denial of a motion made under 28 U.S.C.A. § 2255 to vacate the judgment and sentence in a criminal case.  The motion is entirely without merit and the order denying it is affirmed on authority of Taylor v. United States, 4 Cir., 177 F.2d 194, and Dennis v. United States, 4 Cir., 177 F.2d 195.


2
Affirmed.